DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 10, 2020 has been entered.
 Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, allowability is based in part with the prior art of record failing to teach or suggest a magnetic resonance imaging apparatus comprising, amongst other features, circuitry configured to execute adjustment of a gain of the amplifier, which is included in the control signal, or adjustment of the pulse width of the driving signal, in accordance with a dead time included in a switching cycle of the switching elements, so as to form a symmetric relationship between a waveform of the gradient magnetic field in a rising period during which a value of a current in the gradient coil varies away from zero and a waveform of the gradient magnetic field in a falling period during which a value of a current in the gradient coil approaches zero, the symmetric relationship being realized by setting an angle in which a 
Regarding dependent claims 3-13, allowability is based on their dependencies from independent claim 1.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858